DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “one or more yarns” in line 1 is indefinite. It is unclear if these yarns are the same as the tensioning yarns mentioned in claim or if the yarns are separate from the tensioning yarns recited in claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follet (2014/0196316).
	Follet is drawn to a fabric that includes tensile strands connected there to (abstract). The strands are configured such that the strands extend out to create loops above the surface of the fabric (paragraph 83). The loop is configured to receive a fastener such as a lace (paragraph 83). The lace can be tightened to create tension on the strands throughout the fabric (paragraph 86). Further, as shown in figures 12 and 13 the tensioning strands can include multiple strands that can crossover each other in substantially orthogonal directions. Additionally, the fabric can be a spacer knit fabric with the tensioning strands between the fabric layers or the strands can be attached to the fabric layers (paragraphs 87 and 88). The spacer fabric is considered to be equivalent to the double knit fabric with inlaid yarns. While the structure is shown as used in shoes, Follet teaches that the structure can be used to create other types of articles such as clothing or bags (paragraphs 97 – 98). 
	With regards to the speaker grille and speaker parts, the claim doe not positively recite the speaker components as being part of the claimed textile assembly. Instead the assembly includes the textile body and the tensioning strands. It has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Thus, the textile body needs to be able to be attached to a speaker and tensioned. The fabric can be applied to other uses and would be tensionable by pulling on the tensioning strands. Thus, claims 1 – 10 are anticipated by Follet.
Allowable Subject Matter
Claims 11 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
August 3, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789